Eager, J. (concurring).
In the special circumstances here, I conclude that the stipulation of discontinuance, without costs, and the release signed by plaintiff were not intended to and did not bar a claim for an allowance for services of the respondent attorneys in the matter of the prosecution of the stockholders* derivative cause of action. In the final analysis, the right of the attorneys to an allowance depended upon whether or not their services had been fully compensated by the previous allowance obtained in the Surrogate’s Court proceeding. In this connection, the Referee’s report is not helpful. In any event, as is apparent from the findings stated or implicit in the memorandum of the majority, there was at least a prima facie showing that the attorneys sought payment *515in the Surrogate’s Court proceedings for all the services rendered in this action and received therein an allowance therefor. Certainly, in view of this showing, the attorneys were bound to come forward and establish that they had in fact rendered particular services herein for which they have not received compensation. The general claim of such services and the alleged benefit to the corporation will not support an award to them. Significantly, they have failed to point out and itemize the particular services rendered specially in prosecution of the derivative cause as distinguished from the services which were rendered generally in the prosecution of the action and for which they have been paid. Consequently, I concur in the result, and including also in the modification of the allowance to the Referee.